lN THE uNiTED STATES DlSTRlcT cOURT
FOR THE DlSTRlcT 01= DELAWARE
\/ERNON ERNEST DoRlAN cEPHAS, ;
Plaintifr, '
v. § Civil Action No_ 18-851-RGA

DEPUTY WARDEN SCARBOROUGH,
et a!_,

Defendants.

 

Vernon Ernest Dorian Cephas, James T. Vaughn Correctiona| Center, Smyrna,
De|aware. Pro Se P|aintiff.

MEN|ORANDUM OPlNlON

Apri| 2§2019

Wi|mington, De|aware

ANDREWS, U.S.

strict Judge:

P|aintiff Vernon Emest Dorian Cephasl an inmate at the James T. Vaughn
Correctiona| Center in Smyrna, Delaware, filed this action pursuant to 42 U.S.C.
§ 1983.1 (D.|. 3). He appears pro se and has been granted leave to proceed in forma
pauperis (D.|. 7). The Court screened and reviewed the original complaint (D.|. 3, 9)
pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(a), dismissed several claims and gave
Plaintiff leave to amend. (See D.l. 11, 12). The Court will screen and review P|aintiff’s
Amended Cornplaint and address his motion for reconsideration (D.|. 19, 20).
l. BACKGROUND

The facts as set forth in the original complaint are thoroughly described in the
Court’s October 2, 2018 lVlemorandum Opinion. (See D.|. 11). P|aintiff complains of
actions taken when he was both an unsentenced detainee and a sentenced inmate at
the JTVCC.2 Count Ones and Four of the Amended Complaint (D.|. 19) allege
deliberate indifference to medical needs in violation of the Eighth and Fourteenth

Amendments;3 Count Two alleges retaliation in violation of the First Amendment; and

 

1 When bringing a § 1983 claim, a plaintiff must allege that some person has deprived
him of a federal rightl and the person who caused the deprivation acted under color of
state law. West v. Atkins, 487 U.S. 42, 48 (1988).

2 Plaintiff Was found guilty on September 13, 2016, following a jury trial in the Superior
Court ofthe State of Delaware in and for Kent County, and sentenced on December 13,
2016. See State v. Cephas, |D #150303005476 (De|. Super.). A convicted but
unsentenced inmate has the same status under the Constitution as a pretrial detaineel
See Fuentes v. Wagner, 206 F.3d 336 (3d Cir. 2000).

3 As a pretrial detainee, the claim is brought under the Fourteenth Arnendment, but
analyzed under an Eighth Amendment standard See Natale v. Camden Cty. Corr.
Faciiity, 318 F.3d 575, 581-82 (3d Cir. 2003).

1

Count Three alleges denial of the right to due process in violation of the Fourteenth
Amendment. Upon screening of the original complaint the Court dismissed Defendants
Connections Community Support Programs, |nc. (“Connections"), Physician Assistant
Deadra Parker (“Parker”), lVlarc Richman (“Richman”), Deputy Warden Parker (“Warden
Parker”), Captain Bruce Burton (“Burton”), Lt. Tony Benson (“Benson"), Lt. Stevenson
("Stevenson”), and Warden Dana l\/letzger (“Metzger”). lt also dismissed Count One as
frivolous and Count Three as frivolous and for failure to state claims.

Plaintiff was allowed to proceed against Deputy Warden Scarborough
(“Scarborough"), R.N. Tyler Bohanan (“Bohanan”), and R.N. Amy |Vlalkin (“Malkin") on
the retaliation claim. ln addition, Plaintiff was allowed to proceed against Dr. Adrian
Harewood (“Dr. Harewood”) on a medical needs claim he raised in an amendment (D.|.
9) and that is now found at Count Four of the Amended Comp|aint (D.|. 19).

When the Court screened the original Comp|aint, Plaintiff Was given leave to
amend a medical needs claim for refusing to treat his blood pressure condition and high
cholesterol as alleged in the Amendment at D.l. 9, and the Count Three retaliation claim
against Warden Metzger. He Was not given leave to amend any other claims.

Plaintiff seeks declaratory and injunctive relief, as well as compensatory and
punitive damages |n addition, he moves for reconsideration of the denial of his request
for counse|. (D.|. 20).

|l. SCREEN|NG OF AMENDED COMPLA|NT

A federal court may properly dismiss an action sua sponte under the screening

provisions of 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b) if “the action is frivolous or

malicious, fails to state a claim upon Which relief may be granted, or seeks monetary
2

relief from a defendant who is immune from such relief.” Ball v. Famiglio, 726 F.3d 448,
452 (3d Cir. 2013). See also 28 U.S.C. § 1915(e)(2) (in forma pauperis actions); 28
U.S.C. § 1915A (actions in which prisoner seeks redress from a governmental
defendant); 42 U.S.C. § 1997e (prisoner actions brought with respect to prison
conditions). The Court must accept all factual allegations in a complaint as true and
take them in the light most favorable to a pro se plaintiff. Phillips v. County of
Allegheny, 515 F.3d 224, 229 (3d Cir. 2008); En"ckson v. Pardus, 551 U.S. 89, 93
(2007). Because Plaintiff proceeds pro se, his pleading is liberally construed and his
complaint, “however inartfully pleaded, must be held to less stringent standards than
formal pleadings drafted by |awyers." Erickson v. Pardus, 551 U.S. at 94.

An action is frivolous if it “lacks an arguable basis either in law or in fact.”
Neitzke v. Wi/liams, 490 U.S. 319, 325 (1989). Under 28 U.S.C. § 1915(e)(2)(B)(i) and
§ 1915A(b)(1), a court may dismiss a complaint as frivolous if it is “based on an
indisputably meritless legal theory” or a “clearly baseless" or “fantastic or delusional”
factual scenario. Neitzke, 490 U.S. at 327-28; Wilson v. Rackmill, 878 F.2d 772, 774
(3d Cir. 1989).

The legal standard for dismissing a complaint for failure to state a claim pursuant
to § 1915(e)(2)(B)(ii) and § 1915A(b)(1) is identical to the legal standard used when
ruling on Rule 12(b)(6) motions. Tourscher v. McCu/lough, 184 F.3d 236, 240 (3d Cir.
1999). However, before dismissing a complaint or claims for failure to state a claim
upon which relief may be granted pursuant to the screening provisions of 28 U.S.C.

§§1915 and 1915A, the Court must grant Plaintiff leave to amend his complaint unless

amendment Would be inequitable or futile. See Grayson v. Mayvfew State Hosp., 293
F.3d 103, 114 (3d Cir. 2002).

A well-pleaded complaint must contain more than mere labels and conclusions
See Ashcroft v. lqbal, 556 U.S. 662 (2009); Be/l Atl. Corp. v. Twombly, 550 U.S. 544
(2007). A plaintiff must plead facts sufficient to show that a claim has substantive
plausibility. See Johnson v. City of Shelby, __U.S._, 135 S.Ct. 346, 347 (2014). A
complaint may not dismissed, however, for imperfect statements of the legal theory
supporting the claim asserted See id. at 346.

A court reviewing the sufficiency of a complaint must take three steps: (1) take
note of the elements the plaintiff must plead to state a claim; (2) identify allegations that,
because they are no more than conclusions, are not entitled to the assumption of truth;
and (3) when there are well-pleaded factual allegations, assume their veracity and then
determine whether they plausibly give rise to an entitlement to relief, Connelly v. Lane
Const. Corp., 809 F.3d 780,787 (3d Cir. 2016). Elements are sufficiently alleged when
the facts in the complaint “show" that the plaintiff is entitled to relief. lqbal, 556 U.S. at
679 (quoting Fed. R. Civ. P. 8(a)(2)).` Deciding whether a claim is plausible will be a
“context-speciflc task that requires the reviewing court to draw on its judicial experience
and common sense." ld.

|||. D|SCUSS|CN

A. Medical Needs

Plaintiff raises medical needs claims for incidents that occurred when he was a
pretrial detainee and a sentenced inmate. The standard for evaluating a claim for

inadequate medical care is the same under either status. See n.3, supra. As a pretrial
4

detainee, the Due Process Clause of the Fourteenth Amendment affords Plaintiff
protection for his medical needs claim, lngraham v. Wn`ght, 430 U.S.'651, 671-72 n.40
(1977), and as a sentenced inmate, the Eighth Amendment affords him protection for
his medical needs claims, Estelle v. Gamble, 429 U.S. 97 (1978). See also Bell v.
Wol)fsh, 441 U.S. 520, 535 n.16 (1979).

The Eighth Amendment proscription against cruel and unusual punishment
requires that prison ochials provide inmates with adequate medical care. Estelle v.
Gamble, 429 U.S. at 103-05. ln order to set forth a cognizable claim, an inmate must
allege (i) a serious medical need and (ii) acts or omissions by prison officials that
indicate deliberate indifference to that need. Estelle v. Gamble, 429 U.S. at 104; Rouse
v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999). A prison ofhcial is deliberately indifferent if
he knows that a prisoner faces a substantial risk of serious harm and fails to take
reasonable steps to avoid the harm. Farmer v. Brennan, 511 U.S. 825, 837 (1994). A
“prison official may manifest deliberate indifference by intentionally denying or delaying
access to medical care.” Estelle v. Gamble, 429 U.S. at 104-05. However, “[w]here a
prisoner has received some medical attention and the dispute is over the adequacy of
the treatment federal courts are generally reluctant to second guess medical judgments
and to constitutionalize claims which sound in state tort law.” United States ex rel.
Walker v. Fayette Cty., 599 F.2d 573, 575 n.2 (3d Cir. 1979).

“[A] prisoner does not have the right ‘to choose a specific form of medical
treatment." Lasko v. Watts, 373 F. App’x 196, 203 (3d Cir. 2010) (quoting Ham'son v.
Barkley, 219 F.3d 132, 138-40 (2d Cir. 2000)). An inmate’s claims against members of

a prison medical department are not viable under § 1983 where the inmate receives
5

continuing care, but believes that more should be done by way of diagnosis and
treatment and maintains that options available to medical personnel were not pursued
on the inmate’s behalf. Estelle v. Gamble, 429 U.S. at 107. |n addition, allegations of
medical malpractice are not sufficient to establish a constitutional violation. See White
v. Napoleon, 897 F.2d 103, 108~09 (3d Cir. 1990); see also Daniels v. Williams, 474
U.S. 327, 332-34 (1986).
1. Count One

Despite the fact that Plaintiff Was not given leave, he amended the claims raised
in Count One against Parker and Connections. The Amended Comp|aint attempts to
reinstate these claims that were dismissed as frivolous. Even were the Court to
consider Count One of Amended Comp|aint, at most, its allegations speak to negligence
and not deliberate indifference As previously discussed, the allegations indicate that
Plaintiff received medical care and, as alleged, neither Parker nor Connections violated
Plaintiff’s constitutional rights. Therefore, Count One will once again be dismissed as
frivolous.

2. Count Four

Plaintiff was given leave to amend his previous amendment (D.|. 9) that alleged
medical staff refuse to treat his conditions of high blood pressure and high cholesterol.
Count Four of the Amended Comp|aint does not speak these claims, although it does
add facts to the claim against Dr. Harewood, a claim on Which Plaintiff was allowed to
proceed. n

Count Four also refers to a new individual, Dr. Reinette Charles. Count Four

alleges that Dr. Charles told Plaintiff “she Would get" Plaintiff a CT Scan that has been
6

requested by Dr. Ramsaran. (D.|. 19 at 5). Plaintiff seeks declaratory relief against Dr.
Char|es and alleges she has been deliberately indifferent to Plaintiff’s serious medical
needs. The sparse allegations against -Dr. Char|es do not rise to the level of a
constitutional violation and they will be dismissed as frivolous pursuant to 28 U.S.C. §
1915(e)(2)(B)(i) and § 1915A(b)(1).

As previously determined, Plaintiff states a medical needs claim against Dr.
Harewood. Count Four of the Amended Comp|aint contains additional allegations to
support the claim against Dr. Harewood.

B. Retaliation

Count Two of the Amended Comp|aint alleges retaliation When the original
Comp|aint was screened it found that Plaintiff had stated retaliation claims against
l\/lalkin, Bohanan, and Scarborough. lt further found that the retaliation claim against
l\lletzger failed to state a claim and Plaintiff Was given leave to amend.

Plaintiff “stands ori his original claim” (D.|. 19 at 3) even though the Court
previously determined it failed to state a claim against Metzger. Count Two of the
Amended Comp|aint alleges that “l\lletzger who, as the supervisory officia|, failed to
remedy the wrong after being made aware through report or appeal.” (ld.). There are
no allegations that l\lletzger was aware of Scarborough’s alleged act of retaliation prior
to the time it occurred At previously discussed by the Court, at most, Plaintiff alleges
that l\lletzger took no corrective action, but this does not state a retaliation claim. The
Amended Count Two does not cure the pleading defects with regard to the claim raised
against Metzger. Therefore, the retaliation claim against l\lletzger will be dismissed as

frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and § 1915A(b)(1).
7

C. Due Process

The Amended Comp|aint attempts to reinstate the due process claim found in
Count Three despite the fact that it was dismissed with prejudice and Plaintiff was not
given leave to amend. Even were the Court to consider the new allegations, for the
reasons discussed in the Court’s October 2, 2018 l\llemorandum, Count Three is
frivolous and will be dismissed pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(i) and
1915A(b)(1).

D. Marc Richman and Department of Correction

The Court has dismissed the claims against l\/larc Richman. Plaintiff attempts to
reinstate him as a defendant when he states that as a supervisory official he has been
deliberately indifferent to Plaintiff’s serious medical needs. (D.l. 19 at 6). The Amended
Comp|aint does not reinstate Richman as a defendant given that there is no respondeat
superior liability under § 1983. See Parkell v. Danberg, 833 F.3d 313, 330 (3d Cir.
2016).

The Amended Comp|aint attempts to add the Department of Correction (“DOC”)
as a defendant lt alleges that the DOC has failed to provide Plaintiff adequate medical
care and seeks declaratory relief to declare the DOC was deliberately indifferent to
Plaintiff’s serious medical needs. This amendment is futile given that the DOC is
immune from suit regardless of the relief sought. See Seminole Tn'be of Fla. v. Flon'da,
517 U.S. 44, 54 (1996); Pennhurst State Sch. & Hosp. v. Haldennan, 465 U.S. 89

(1984); Edelman v. Jordan, 415 U.S. 651 (1974).

E. Operative Pleading

ln light of the fact that the Amended Comp|aint did not cure Plaintiff’s pleading
defects and merely added facts to the claim raised against Dr. Harewood, the Court
finds that the operative pleading consists of Docket items 3, 9, 10 (sealed medical
records), and 19. Plaintiff may proceed against Scarborough, Bohanan, and Malkin on
the Count Two retaliation claim and against Dr. Harewood on the medical needs claim
he raised in an amendment (D.|. 9) and that is now found in Count Four of the Amended
Comp|aint (D.|. 19).
lV. MOT|ON FOR RECONS|DERAT|ON

On October 2, 2018, the Court denied Plaintiff’s request for counsel. (See D.l.
12). He moves for reconsideration and again requests counsel for all the previous
reasons raised by him, and, more specifically, that he cannot properly investigate or
articulate the medical needs claim, that expert testimony will be required, that he does
not know what to request in discovery, and that he has met the Tabron requirements.

(D.i. 20).

The purpose of a motion for reconsideration is to “correct manifest errors of law
or fact or to present newly discovered evidence.” Max’s Seafood Café ex rel. Lou-Ann,
Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). There is no intervening change in
controlling lawl no new evidence, and no clear error of law or fact or need to prevent
manifest injustice. See Lazan'dls v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010).

The Court has reviewed its previous order denying Plaintiff’s request for counsel.

The Court note that Plaintiff continues to ably represent himself and his first request for

counsel was denied without prejudice to renew. ln addition, this case is in its very early
stages and Defendants have yet to be served or othenivise heard from. Thus, at a
minimum, l have not determined that the case has arguable merit in fact. Finally, the
Court finds that Plaintiff has failed to demonstrate any of the grounds necessary to
warrant a reconsideration of the denial of his request for counsel. Therefore, the motion
for reconsideration (D.|. 20) will be denied.
V. CONCLUS|ON

For the above reasons the Court will: (1) deny Plaintiff’s motion for
reconsideration (D.|. 20); (2) allow Plaintiff to proceed against Dr. Adrian Harewood on
the medical needs claim and Deputy Warden Scarborough, R.N. Tyler Bohanan, and
R.N. Amy Malkin on the retaliation claim; and (3) dismiss all other Defendants and
claims as frivolous pursuant t028 U.S.C. § 1915(e)(2)(B)(i) and § 1915A(b)(1).

An appropriate Order will be entered .

10

